DETAILED ACTION
This is in response to the Patent Application filed 9/23/2019 wherein claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “wall 110” (Page 6, lines 26-27) and “wheel 110” (Page 6, line 28).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“the first 10” (Page 4, line 23) is believed to be in error for - - the first gear 10 - -;
“the first gearbox 10” (Page 5, line 3 is believed to be in error for - - the first gear 10 - -;
“that 26 of its roller bearing” (Page 5, line 7) is believed to be in error for - - that outer ring of its roller bearing - -; and
“the wheel 110C” (Page 6, line 26) is believed to be in error for - - the gear wheel 110 - -.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
“the wheels” (Claim 1, line 6; Claim 1, line 7) is believed to be in error for - - the gear wheels - -;
“outer with respect to an axis A” (Claim 1, line 9) is believed to be in error for - - outside with respect to an axis A - -;
“inner with respect to the axis A” (Claim 1, line 11) is believed to be in error for - - inside with respect to the axis A - -;
“the body” (Claim 1, line 11; Claim 4, line 2) is believed to be in error for - - the tubular body - -;
“the wheel” (Claim 1, lines 11-12; Claim 1, line 13; Claim 3, line 2) is believed to be in error for - - the gear wheel - -;
“the inner periphery” (Claim 1, line 13) is believed to be in error for - - an inner periphery - -;
“the web” (Claim 1, line 13; Claim 8, line 2; Claim 9, line 2) is believed to be in error for - - the outer annular web - -;
“this wheel” (Claim 1, line 13; Claim 3, line 3) is believed to be in error for - - the gear wheel - -;
“and for example with a double row of balls” (Claim 2, line 2) is believed to be in error for - - and includes a double row of balls - -;
“the side” (Claim 3, line 2) is believed to be in error for - - a side - -;
“the opening” (Claim 3, line 3) is believed to be in error for - - the openings - -;	
“said splines” (Claim 5, lines 1-2) is believed to be in error for - - said inner splines - -;
“the outer ring” (Claim 6, line 2; Claim 7, line 2) is believed to be in error for - - the fixed ring - -;
“the outer gear teeth” (Claim 8, line 2) is believed to be in error for - - the outer peripheral gear teeth - -; and
“an accessory relay” (Claim 10, line 1) is believed to be in error for - - the accessory relay - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations “means for fixing the accessory equipment to the housing” (Claim 1, line 4) and “fixed via fixing means” (Claim 6, line 3 and Claim 7, lines 2-3) use the words means and, in the instant application, the word “means” has been treated as invoking 35 U.S.C. 112(f).
Regarding Claim 1, the limitation “means for fixing the accessory equipment to the housing” has been interpreted as being “screws 126”, “screws 136”, and/or “stud-nut” 17 as described in Applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "it" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for the same reasons above based on their dependency to claim 1.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Viel et al. (WO 2015/140476 - English translation provided by US 2017/0122214) in view of Galivel (US 2013/0104681).
Regarding Independent Claim 1, Viel teaches (Figures 1-4) an accessory relay (100 - see title,  Figures 1-2, and Paragraph 0022) suitable for driving accessory equipment (see Paragraph 0001) of a gas turbine engine (see abstract), such as an aircraft engine (see abstract), comprising a housing (101, see Paragraph 0022 and Figures 2-4) and a plurality of gear wheels (see abstract) inside the housing (101, see Paragraph 0022),
the housing (101) including means (see claim 1, lines 2-6, Paragraph 0006 and the stud and nut-like assembly means shown in Figures 1-4) for fixing the accessory equipment (see Figure 1 and Paragraph 0017) to the housing (1) and for driving it by the gear wheels through openings in the housing (see claim 1, lines 2-6 and Paragraph 0006),
	the wheels (110; see Figures 1-4) each comprising a tubular body (111; see Figures 1-4) and an outer annular web (at 110a; see Figures 1-4) comprising an outer peripheral gear teeth (see Paragraph 0022 and Figures 1-4), the wheels (110) being supported in the housing (101) by bearings (120), at least one of said gear wheels (see Figure 4) being supported by a single bearing (120).
Viel does not teach that this bearing comprises a fixed ring radially outer with respect to an axis A of rotation of the wheel and mounted in a bore of the housing, and a movable ring radially inner with respect to the axis A and mounted on the body of the wheel, said bearing being spaced apart axially from a plane perpendicular to the axis A of the wheel and passing through the inner periphery of the web of this wheel.
Galivel teaches (Figures 1-4) an accessory gearbox (61) having a gear wheel (78) supported by a bearing (62) that comprises a fixed ring (76) radially outer with respect to an axis A of rotation of the wheel (see Figures 3-4) and mounted in a bore (within cylindrical endpiece 78 shown in Figure 3 or within endpiece 86 shown in Figure 4) of a housing (34, 36), and a movable ring (74) radially inner with respect to the axis A (see Figures 3-4) and mounted on a body (at 72) of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4 and Paragraph 0040-0041), said bearing (62) being spaced apart axially (see annotated figures below) from a plane perpendicular to the axis A of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4) and passing through the inner periphery of the web (at 84 of Figure 3 or at 92 of Figure 4) of this wheel (toothed wheel 78 in Figure 3 or toothed wheel 88 in Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Viel to have the bearing comprise a fixed ring radially outer with respect to an axis A of rotation of the wheel and mounted in a bore of the housing, and a movable ring radially inner with respect to the axis A and mounted on the body of the wheel, said bearing being spaced apart axially from a plane perpendicular to the axis A of the wheel and passing through the inner periphery of the web of this wheel, as taught by Galivel, in order to make space available along the shaft that can be used for mounting the bearing in register with the drive gearwheel (Paragraph 0040) such that the bearings are not overdimensioned (see Paragraphs 0034-0035).
It is further noted that a simple substitution of one known element (in this case, the bearing as taught by Viel) for another (in this case, the bearing as taught by Galivel) to obtain predictable results (in this case, to take-up the radial loads due to the meshing of the toothed wheel) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 


    PNG
    media_image1.png
    814
    767
    media_image1.png
    Greyscale

Regarding Claim 2, Veil in view of Galivel teaches the invention as claimed and as discussed above. Veil teaches (Figures 1-4) wherein said bearing (120) is of the rolling element type and for example with double row of balls and angular contact (Paragraph 0023).
It is noted that Galivel also teaches (Figures 1-4) wherein said bearing (62) is of the rolling element type (see Paragraphs 0035 and 0040).
Regarding Claim 3, 
Galivel teaches (Figures 1-4) that the bearing (62) for guiding the wheel (toothed wheel 78 in Figure 3 or toothed wheel 88 in Figure 4) on the side opposite the opening of the housing (see the opening of the housing shown in Figures 3-4) aligned with the axis A of this wheel (78 or 88; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Veil in view of Galivel to include the bearing for guiding the wheel to be located on the side opposite the opening of the housing aligned with the axis of the wheel, as taught by Galivel, for the same reasons discussed above in claim 1.
Regarding Claim 6, Veil in view of Galivel teaches the invention as claimed and as discussed above. Veil in view of Galivel does not teach, as discussed so far, wherein the outer ring includes an outer annular flange applied and fixed via fixing means to the housing.
Galivel teaches (Figures 1-4) an outer ring (48) that includes an annular outer flange (see the radial flange protruding from outer ring 48 connecting the outer ring to the projections 52 of walls 34 and 36) applied and fixed via fixing means (50) to the housing (34, 36).
It would have been obvious to one having ordinary skill in the art to modify Veil in view of Galivel to include the outer ring including an outer annular flange applied and fixed via fixing means to the housing, as taught by Galivel, in order to fasten the outer ring to the front or rear walls of the gearbox (Paragraphs 0030).
Regarding Claim 7, Veil in view of Galivel teaches the invention as claimed and as discussed above. Veil in view of Galivel does not teach, as discussed so far, wherein the outer ring comprises an inner annular flange applied and fixed via fixing means to the housing.
As discussed above, Galivel teaches (Figures 1-4) an accessory gearbox (61) having a gear wheel (78) supported by a bearing (62) that comprises a fixed ring (76) radially outer with respect to an axis A of rotation of the wheel (see Figures 3-4) and mounted in a bore (within cylindrical endpiece 78 shown in Figure 3 or within endpiece 86 shown in Figure 4) of a housing (34, 36), and a movable ring (74) radially inner with respect to the axis A (see Figures 3-4) and mounted on a body (at 72) of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4 and Paragraph 0040-0041), said bearing (62) being spaced apart axially (see annotated figures below) from a plane perpendicular to the axis A of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Viel in view of Galivel to have the outer ring comprise an inner annular flange applied and fixed via fixing means to the housing, as taught by Galivel, in order to fasten or secure the outer ring to the wall of the gearbox (see Paragraphs 0030 and 0041 of Galivel).
Regarding Claim 9, Viel in view of Galivel teaches the invention as claimed and as discussed above. Viel in view Galivel does not teach, as discussed so far, wherein the web has a non-planar shape.
Galivel teaches (Figures 1-4) an accessory gearbox (61) having a gear wheel (78) supported by a bearing (62) that comprises a fixed ring (76) radially outer with respect to an axis A of rotation of the wheel (see Figures 3-4) and mounted in a bore (within cylindrical endpiece 78 shown in Figure 3 or within endpiece 86 shown in Figure 4) of a housing (34, 36), and a movable ring (74) radially inner with respect to the axis A (see Figures 3-4) and mounted on a body (at 72) of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4 and Paragraph 0040-0041), said bearing (62) being spaced apart axially (see annotated figures below) from a plane perpendicular to the axis A of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4) and passing through the inner periphery of the web (at 82, 84 of Figure 3 or at 90, 92 of Figure 4) of this wheel (toothed wheel 78 in Figure 3 or toothed wheel 88 in Figure 4), wherein the web (at 82, 84 of Figure 3 or at 90, 92 of Figure 4) has a non-planar shape (see Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Viel to have the bearing comprise a fixed ring radially outer with respect to an axis A of rotation of the wheel and mounted in a bore of the housing, and a movable ring radially inner with respect to the axis A and mounted on the body of the wheel, said bearing being spaced apart axially 
Regarding Claim 10, Viel in view of Galivel teaches the invention as claimed and as discussed above. Viel further teaches (Figures 1-4) turbomachinery equipped with an accessory relay (see title and abstract) according to claim 1 (discussed above).

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Viel et al. (WO 2015/140476 - English translation provided by US 2017/0122214) in view of Galivel (US 2013/0104681) as applied to claim 1 above, and further in view of Katayama (US 4,302,984).
Regarding Claim 4, Viel in view of Galivel teaches the invention as claimed and as discussed above. Viel in view of Galivel does not teach, as discussed so far, wherein the body is provided with inner splines.
Katayama teaches (Figures 1-3) a geared transmission assembly (see Figure 1) including a gearwheel (7) having a tubular body (see Figure 1), wherein the body (the inner portion of 7 – see Figure 1) is provided with inner splines (see Figure 1 and Column 2, lines 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Viel in view of Galivel to have the body be provided with inner splines, as taught by Katayama, in order to attach the gear with the inner shaft (see Column 2, lines 35-38 of Katayama).
Regarding Claim 5, Viel in view of Galivel and Katayama teaches the invention as claimed and as discussed above. Viel in view of Galivel and Katayama does not teach, as discussed so far, wherein said splines are traversed by said plane.
Katayama teaches (Figures 1-3) a geared transmission assembly (see Figure 1) including a gearwheel (7) having a tubular body (see Figure 1), wherein the body (the inner portion of 7 – see Figure 1) is provided with inner splines (see Figure 1 and Column 2, lines 35-38), wherein the splines (see Figures 1 and Column 2, lines 35-38) are traversed by a plane perpendicular to an axis of rotation of the wheel and passing through an inner periphery of the web of the wheel (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Viel in view of Galivel and Katayama to have the body be provided with inner splines, wherein the splines are traversed by a plane passing through a periphery of the web, as taught by Katayama, for the same reasons discussed above in claim 4.
Regarding Claim 8, Viel in view of Galivel teaches the invention as claimed and as discussed above. Viel in view of Galivel does not teach, as discussed so far, wherein said plane passes through the outer gear teeth of the web.
Katayama teaches (Figures 1-3) a geared transmission assembly (see Figure 1) having a gear wheel (at 7) supported by a bearing (at 6) that comprises a radially outer ring (the radially outer ring with respect to an axis through 6 and 2– see Figure 1) and mounted in a bore (within 3c) of a housing (see Figure 1), and a radially inner ring (the radially inner ring with respect to an axis through 6 and 2 – see Figure 1) and mounted on a body (see Figure 1) of the wheel (at 7), said bearing (at 6) being spaced apart axially (see annotated figure below) from a plane perpendicular to the axis A of the wheel (see annotated figure below) and passing through the inner periphery of the web (see Figure 1) of this wheel (at 7), wherein said plane passes through the outer gear teeth of the web (see annotated figure below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Viel in view of Galivel to have the bearing comprise a radially outer ring mounted in a bore of the housing, and a radially inner ring mounted on the body of the wheel, said bearing being spaced apart axially from a plane perpendicular to the axis A of the wheel and passing through the inner periphery of the web of this wheel, wherein said plane passes through the outer gear teeth of the web, as taught by Katayama, in order to increase the rigidity of the gear and prevent vibration noise, wear, and damage (see Column 1, lines 7-12).
It is further noted that a simple substitution of one known element (in this case, the bearing assembly as taught by Viel or Galivel) for another (in this case, the bearing assembly as taught by Katayama) to obtain predictable results (in this case, to take-up the loads due to the meshing of the toothed wheel) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image2.png
    1260
    1105
    media_image2.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741